Citation Nr: 1115772	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for cold injury residuals, hands and two great toes.

2.  Entitlement to service connection for cold injury residuals, hands and two great toes.

3.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for duodenal ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.  He is a Korean veteran who earned the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to increased evaluations for duodenal ulcer and bilateral hearing loss.  The RO also denied service connection for residuals of cold injuries to the hands and two great toes, finding that the Veteran had submitted new and material evidence to reopen the claim, but denied the claim on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for residuals of cold injuries to the hands and feet.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran requested a personal hearing with a local RO officer in March 2009.  

In September 2010 the Board remanded the case so that it could be determined if the Veteran still desired a personal hearing.  The Veteran withdrew this request in November 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for cold injury residuals, hands and two great toes, as well as the issue of entitlement to an increased evaluation for duodenal ulcer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the claim for service connection for cold injury residuals of the hands and great two toes; the Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the last final December 2000 rating decision is not cumulative and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hearing loss measures Level XI in the right ear and Level II in the left ear at the most impaired; there is no evidence of an exceptional disability picture sufficient to render the rating schedule inadequate.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2000 RO decision and the criteria for reopening the claim of entitlement to service connection for cold injury residuals, hands and two great toes, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.321, 3.383, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in January 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notice also included the general criteria for substantiating an increased rating claim, but did not contain the applicable diagnostic codes for the increased rating.  Notice described in 38 U.S.C. § 5103(a), however, need not be veteran-specific and generic notice is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial,  normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The service connection claim for cold injury residuals, hands and two great toes,  based on new and material evidence has been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen this claim, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

VA has obtained all available service treatment records (STRs) and VA treatment records, assisted the Veteran in obtaining evidence, and obtained medical opinions as to the severity of his service-connected bilateral hearing loss.  VA examinations were conducted in February 2007, January 2010, and March 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The VA audiology examinations completed pure tone decibel loss testing and word recognition testing.  The February 2007 and January 2010 examinations addressed the effect of the Veteran's hearing loss disability on daily activities; the effect of the disability on occupational functioning was not addressed, presumably because the Veteran is retired.  The Veteran did not desire a personal hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Veteran seeks to reopen his service connection claim for cold injury residuals, hands and two great toes, which was originally denied by the RO in December 2000.  The RO determined that the evidence did not reveal symptoms or a diagnosis of frostbite.  The Veteran did not file a notice of disagreement and the December 2000 rating decision became final.

The evidence considered at the time of the original RO decision in December 2000 included service treatment records and VA examinations dated December 1953, January 1959, and October 2000.  Those examinations, which were conducted in connection with the Veteran's duodenal ulcer claim, show that his feet and skin were normal.

The Veteran filed a claim to reopen entitlement to service connection for cold injury residuals, hands and two great toes, in November 2006.

Evidence considered since the December 2000 rating decision consists of several lay statements submitted by the Veteran and a former serviceman who served with him in Korea.  The Veteran asserts that he was exposed to severe cold weather while serving in Korea and that as a result he now has frostbite affecting his hands and feet, specifically his two great toes.  The Veteran and the former serviceman  contend that they were evaluated for frostbite by a medic in Korea.  The former serviceman contends that the Veteran complained about problems with his hands and feet in service.  The Veteran claims that he has had persistent pain and numbness in his hands and feet since service, and that he has received medical treatment for arthritis in his extremities.  The Veteran and the former serviceman are competent to report such observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Also submitted are VA treatment records that show the Veteran has complained of pain in his extremities.  In September 2006, a clinician told the Veteran that he would have a VA liason call him to schedule a follow up appointment to discuss hand pain "status post frostbite in the past."  In December 2007, the Veteran complained of "extreme sensitivity from the cold after getting frostnip/-bite during his time in the Korean War."  

The evidence received since the last final RO decision is new, as it did not exist at the time of the prior determination in December 2000; it is also material in that it tends to substantiate the claim for service connection.  Specifically, there is evidence of residuals of cold injuries in his hands and feet, and the Veteran asserts a cold injury during service.  Reopening of the service connection claim for cold injury residuals, hands and two great toes, is warranted.  38 U.S.C.A. § 5108.

III.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 38 C.F.R. § 4.86 applies when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran is claiming entitlement to an increased evaluation for bilateral hearing loss.  In August 2001, the RO granted an evaluation of 10 percent for bilateral hearing loss, effective May 22, 2000.  

At a February 2007 QTC audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
95
105
105
LEFT
20
20
25
45
60

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 96 percent in the left ear.  The Veteran complained that he could not understand speech to the right side and that it was very hard to understand what people said with background noise to the left side.

At a January 2010 QTC audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
100
105
105
LEFT
20
15
35
50
70

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 96 percent in the left ear.  The Veteran reported that he could not tell where sounds or voices came from, and that this made him "want to be by myself."  He also reported difficult hearing and participating in normal conversation without a hearing aid.  He denied any overall functional impairment due to his hearing loss.







At a March 2010 QTC audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105
110
110
110
LEFT
20
20
35
50
65

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 84 percent in the left ear.  The Veteran reported that he had worn a hearing aid in his left ear for one year.  The examiner recommended that he continue wearing a hearing aid on the left, and suggested that the Veteran would benefit from a BICROS type of hearing aid on the right.

These audiological findings show that the Veteran's right ear acuity falls under an exceptional pattern of hearing loss.  Therefore, the Board will determine the Roman numeral designation for right ear hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Using 38 C.F.R. § 4.85, Table VI and VIa, the February 2007 findings show that both Table VI and Table VIa provide for a numeral of Level XI in the right ear.  Table VI provides for a numeral of Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Accordingly, the February 2007 audiometric results do not serve as a basis for a rating in excess of 10 percent.

Applying the January 2010 findings to Table VI and VIa shows that both Table VI and Table VIa provide for a numeral of Level XI in the right ear.  Table VI provides for a numeral of Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Accordingly, the January 2010 audiometric results do not serve as a basis for a rating in excess of 10 percent.

Applying the March 2010 findings to Table VI and Via shows that both Table VI and Table VIa provide a numeral of Level XI in the right ear.  Table VI provides for a numeral of Level II in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Accordingly, the March 2010 audiometric results do not serve as a basis for a rating in excess of 10 percent.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those symptoms are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran's hearing loss decreases effective communication and causes difficulty hearing noises in groups, but this does not denote an exceptional or unusual disability picture.  The Veteran has not been hospitalized for his bilateral hearing loss.  The Veteran has not alleged that this disability has interfered with employment.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not alleged that his service-connected hearing loss affects employment.  With respect to his duodenal ulcer, in correspondence received September 2007, he stated that this disability "[a]ffected me in my occupation to go higher."  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation is not warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for cold injury residuals, hands and two great toes, is reopened; to this extent only the claim is granted.

An increased evaluation for bilateral hearing loss is denied.


REMAND

The Veteran needs to be accorded a VA examination with respect to his claim for service connection for cold injury residuals, hands and two great toes.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With respect to both the cold injury and duodenal ulcer claims, additional private treatment records need to be obtained.  In correspondence dated September 2007, the Veteran indicated that relevant treatment records could be obtained from Dr. Cabasso.  A May 2008 Report of Contact states that "[t]he veteran indicated he would like to forego Dr. Cabasso to expedite his claim.  He only received a general check up no treatment.  He believes his treatment at VA outpatient clinics will suffice as medical evidence."  However, later that month the Veteran submitted a Form 21-4142 for Dr. Cabasso from 1998 to 2009.  The Veteran submitted another Form 21-4142 for Dr. Cabasso in February 2009.  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Once a current signed release is received from the Veteran, obtain outstanding private treatment records from Dr. Phillip Cabasso from January 1998 to the present.  A copy of any negative response(s) should be included in the claim file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hand and great toe pain.  The examiner is to accept as fact that the Veteran was sound upon entrance; was exposed to cold temperatures for extended periods of time while stationed in Korea; and has had pain and numbness in his hands and feet since service.  All indicated tests and studies should be performed.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested exam.  The examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's in-service cold exposure led to the onset of any current hand or foot disabilities?  If in-service cold exposure did not cause any current hand or foot disabilities, provide an opinion as to the most likely cause of any current hand or foot disabilities.  

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, any additional necessary development should be conducted.  If either of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


